                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                                           Case Number 17-20716
v.                                                                 Honorable David M. Lawson

KELWIN DWAYNE EDWARDS,

              Defendant.
                                                 /

        ORDER EXTENDING DEADLINE FOR FILING MOTIONS IN LIMINE
                REGARDING PUBLIC AUTHORITY DEFENSE

       On March 19, 2019, the Court held a hearing with counsel for the parties and heard oral

argument on the government’s pending motion in limine. During that hearing, the parties stated

that they may need to file additional pretrial motions regarding the defendant’s public authority

affirmative defense. The Court advised the parties that it would permit them to file additional

motions on that topic, but they must do so promptly.

       Accordingly, it is ORDERED that if the parties want to file any motions in limine

regarding the public authority defense then they must do so on or before March 29, 2019.

                                                                   s/David M. Lawson
                                                                   DAVID M. LAWSON
                                                                   United States District Judge

Date: March 20, 2019


                                         PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was
                      served upon each attorney or party of record herein by
                      electronic means or first class U.S. mail on March 20, 2019.

                                                 s/Susan K. Pinkowski
                                                 SUSAN K. PINKOWSKI
